Citation Nr: 1631012	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  13-11 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits, to include entitlement to a higher lump sum benefit for the period of the Veteran's incarceration.


REPRESENTATION

appellant:	unrepresented

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to March 1984, including service in the Republic of Vietnam.  The appellant is his estranged wife who seeks an increased benefit through apportionment of the benefits paid to the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in December 2010 of the VA Regional Office (RO) in Muskogee, Oklahoma, which declined to increase the amount of the appellant's apportionment of the Veteran's VA compensation benefits.

In a statement received by VA in October 2014, the appellant asked to be removed from the video hearing schedule.  As such, the Board finds that the pending hearing request from April 2013 has been withdrawn.

The Board also notes that the appellant submitted a VA Form 21-22a for an attorney, Stacy Bateman, to represent her.  However, a search of the Office of General Counsel accreditation database does not reveal that she has been accredited with VA.  As such, the Board finds that the appellant is unrepresented.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and the Veteran if further action is required by either party.


REMAND

The appellant is in receipt of an apportionment of the Veteran's compensation benefits under 38 C.F.R. § 3.450, based on the fact that the Veteran does not reside with her and does not otherwise contribute to her support.  She is seeking an increase in the amount of her apportionment, based on hardship, in accordance with 38 C.F.R. § 3.451.  She has also asserted that she should have received a higher amount of benefits for the period of November 2004 to March 2006, when the Veteran was incarcerated.  The record indicates that she was paid approximately $5600.00 for that time period and that the overpayment assessed to the Veteran for that time period was likewise assessed against the benefits deemed payable to her.

The law provides for the payment of both a general apportionment under 38 C.F.R. § 3.450, which is not dependent on hardship or need on the part of the recipient, as well as a special apportionment under 38 C.F.R. § 3.451, which requires a showing of hardship.  Benefits under 38 C.F.R. § 3.451 are only payable where they can are not shown to result in undue hardship to the Veteran.  In determining the basis for special apportionment, consideration is given to the critical financial circumstances, to include the income and expenses of the Veteran and the appellant as well as any special needs of either party.  

In this instance, the appellant provided a written statement attesting that her only source of income is the $150.00 of apportionment benefits received from VA; her remaining bills are either delinquent or paid by her daughter.  The Veteran appeared at a Decision Review Officer (DRO) hearing in June 2010 and testified that, while he did not object to the payment of the $150.00 apportionment amount to his wife, any additional payments would be a hardship for him because he wanted to use the money to support his children and his grandchildren and to help his daughter start a business.  Although the Veteran has filed statements showing that he is not employed, no financial records showing the Veteran's income or expenses has been submitted.  In addition, both the Veteran and the appellant have asserted that they are unable to work due to physical disability, but the record contains no discussion of receipt of disability benefits, to include Social Security Disability Insurance benefits, and it does not appear that any inquiry has been made by VA for information from the Social Security Administration. 

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100, 19.101, 19.102; see also 38 C.F.R. §§ 20.500-20.504, 20.713.  Under applicable criteria, all interested parties will be specifically notified of the action taken by the AOJ in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  38 C.F.R. § 19.100.

From a review of the record, it does not appear that contested claim procedures have been consistently observed in this case.  For instance, the appellant was afforded a hearing before a DRO in April 2009, but it does not appear that the Veteran was informed of the hearing or afforded the opportunity to attend.  Likewise, there is no evidence that the appellant was informed of the Veteran's DRO hearing in June 2010 or offered the opportunity to attend.  To this end, copies of the transcripts of both hearings should be provided to both parties to cure any prior procedural deficiencies.  For all further actions undertaken in this matter, contested claims procedures must be followed.

Accordingly, the case is REMANDED for the following actions:

1. Review the claims file and ensure that all contested claims procedures have been followed, this may include providing notice of procedural action in the case such as:  the December 2010 rating decision with notification of appellate rights, statement of the case, and the content of the substantive appeal filed by the opposing party, to the extent it contains information directly affecting the payment (or potential payment) of the apportionment at issue.  

2. Provide the Veteran and the appellant copies of the transcripts of the April 2009 and June 2010 hearings.

3. Request all relevant financial information for both the Veteran and the appellant for the entire claims period, to include November 2004 to March 2006.  Such records should include completion by both parties of VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.  Both parties should be requested to provide detailed information regarding all current sources of income and expenses, including supporting documentation.  

4. Verify with the Social Security Administration whether the Veteran or the appellant has applied for and is in receipt of any monetary benefits, to include Social Security Disability Insurance.

5. After ensuring that the development requested above is completed in its entirety, readjudicate the apportionment claim, considering all applicable laws and regulations and any additional information/evidence received.  If the decision remains adverse to the appellant, she and the Veteran and his representative must be furnished a supplemental SOC and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration of the claim.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


